*376ORDER
Oral argument was heard on April 19, 2001, and since that time the plaintiff has filed a motion for leave to supplement record instanter and dismiss appeal. The defendant filed a motion in opposition to which plaintiff has responded.
Debra Robison suffers from ovarian cancer. She repeatedly sought coverage for high-dose chemotherapy and peripheral stem cell rescue (“HDC/PSCR”), but her insurance company denied the requests, citing its belief that the medical evidence submitted did not demonstrate that HDC/ PSCR constituted generally accepted treatment for ovarian cancer. Robison immediately sought an order enjoining the insurance company from denying coverage.
The district court granted Robison’s motion and ordered the insurance company to provide coverage. Robison began her treatment shortly thereafter. In a followup order the district court directed the parties to proceed with arbitration. The insurance company appealed.
In her brief and at oral argument, Robison argued that the appeal was moot because she had completed the HDC/PSCR treatment and the insurance company had made payment for the treatment into the court registry. Robison’s brief also noted that arbitration was currently pending. On June 20, 2001, the arbitrator awarded coverage to Robison.
The defendant argues the appeal is not moot because the arbitrator’s decision is not final as the arbitrator retained jurisdiction in case there was some dispute about the amount of the award that might arise. The defendant further argues the issues are capable of repetition and thirdly, that the district court finding may be afforded collateral estoppel in future litigation. After reviewing the issues, we find defendant’s argument to be without merit.
We consider the case to be moot, and the appeal is hereby dismissed with defendant to bear costs.